 

Exhibit 10.16

 

Equity Purchase Agreement

 

Regarding:

 

Target Company

 

between

 

Shanghai Jieying Auto Retail Co., Ltd.

 

as the Buyer

 

and

 

each Seller set out in the preamble section

 

as the Sellers

 

Date [  ]

 

 

 

 

1 INTERPRETATION 4       1.1 DEFINITION 4 1.2 RESPONSIBILITIES AND OBLIGATIONS 4
1.3 OTHER TERMINOLOGY 4       2 THE TARGET COMPANY 5       3 EQUITY TRANSFER AND
CAPITAL INCREASE 5       3.1 EQUITY TRANSFER 5 3.2 CAPITAL INCREASE 5 3.3
PERCENTAGE OF SHAREHOLDING 5 3.4 CHANGE IN BUSINESS REGISTRATION 6       4
CONSIDERATION AND ARRANGEMENT OF PAYMENT 6       4.1 CONSIDERATION 6 4.2
ARRANGEMENT OF SHARE ISSUANCE 7 4.3 AGREEMENT ON PERFORMANCE 7       5
CONDITIONS PRECEDENT 8       5.1 CONDITIONS 8 5.2 SATISFACTION OR WAIVER OF
CONDITIONS PRECEDENT 9       6 UNDERTAKINGS BEFORE CLOSING 10       6.1 BUSINESS
ACTIVITIES 10 6.2 RESTRICTIONS 10 6.3 RESTRICTIONS ON THE SELLERS 11       7
CLOSING 12       7.1 TIME OF CLOSING 12 7.2 OBLIGATIONS OF CLOSING 12 7.3
DEFAULT OF CLOSING OBLIGATIONS 13       8 OBLIGATIONS AFTER CLOSING 13       8.1
OPERATION AND MANAGEMENT OF THE TARGET COMPANY 13 8.2 CONTINUOUS SERVICES 16 8.3
CANCELLATION OF THE ORIGINAL COMPANY 16 8.4 SHARES AND EQUITIES 16 8.5 USE OF
THE TRADE NAME AND INTELLECTUAL PROPERTY RIGHTS 16 8.6 REGISTRATION AND TRANSFER
OF INTELLECTUAL PROPERTY RIGHTS 16       9 UNDERTAKINGS 17       9.1
UNDERTAKINGS OF THE SELLERS 17 9.2 UNDERTAKINGS OF THE BUYER 18 9.3 LIABILITY
FOR BREACH 18       10 INDEMNIFICATION 18       10.1 GENERAL PROVISIONS 18

 



2 

 

 

10.2 LEGAL FEES 19 10.3 COLLABORATION 19       11 SHARE OF TRANSACTION FEES AND
TAXES 19       11.1 SHARE OF COSTS FOR THE ESTABLISHMENT OF THE TARGET COMPANY
19 11.2 SHARE OF COSTS FOR DUE DILIGENCE 19 11.3 SHARE OF TAXES 19 11.4 RETURN
OF ADVANCES 20       12 NON-COMPETITION 20       12.1 NON-COMPETITION
OBLIGATIONS 20 12.2 LIABILITY TO INDEMNIFY 21       13 CONFIDENTIALITY 21      
13.1 ANNOUNCEMENT 21 13.2 OBLIGATION OF CONFIDENTIALITY 21       14
MISCELLANEOUS 22       14.1 OBLIGATIONS OF COLLABORATION 22 14.2 ENTIRE
AGREEMENT 23 14.3 NO TRANSFER 23 14.4 WAIVER 23 14.5 ENTRY INTO FORCE,
MODIFICATION, CANCELLATION AND TERMINATION 23 14.6 THIRD-PARTY RIGHTS 24 14.7
NOTICE 24 14.8 INVALIDITY 25 14.9 RESOLUTION OF DISPUTES 25 14.10 APPLICABLE
LAWS 25 14.11 LANGUAGE 25

 

APPENDIX I: DEFINITIONS 27     APPENDIX II: LIST OF EMPLOYEES 30     APPENDIX
III: LIST OF MOTOR VEHICLES 31     APPENDIX IV: LIST OF LEASE CONTRACTS 32    
APPENDIX V: LIST OF BUSINESS CONTRACTS (IF ANY) 33     APPENDIX VI: LIST OF
ASSETS 34     APPENDIX VII: LIST OF INTELLECTUAL PROPERTY RIGHTS 35     APPENDIX
VIII: UNDERTAKINGS OF THE SELLERS 36     APPENDIX IX: UNDERTAKINGS OF THE BUYER
43     APPENDIX X: CERTIFICATES 44

 



3 

 

 

Equity Purchase Agreement

 

THE AGREEMENT IS ENTERED INTO BETWEEN

 

(1)Shanghai Jieying Auto Retail Co., Ltd., a limited liability company
established in Jiading District, Shanghai, the People’s Republic of China, with
its registered office at Room 105, Level 1, Building 2, No. 333, Fengrao Road,
Jiading District, Shanghai and the legal representative of which is Ji Chen
(hereinafter referred to as the “Buyer”);

 

and

 

(2)[  ], Chinese citizen, ID number [  ];

 

(3)[  ], Chinese citizen, ID number [  ]

 

([  ] and [  ] individually referred to as the “Seller” and collectively
referred to as the “Sellers”);

 

THE PARTIES AGREE AS FOLLOWS:

 

1INTERPRETATION

 

In the Agreement, unless the context requires otherwise, the provisions in
Article 1 apply to the entire Agreement.

 

1.1Definition

 

The terms in bold set out in the Agreement, including those used in the preamble
of this Agreement, shall have the meanings specified in Appendix I
(Definitions).

 

1.2Responsibilities and obligations

 

1.2.1In the Agreement, any reference to the Sellers’ responsibilities and
obligations shall be considered that each Seller shall be obliged to ensure that
all Sellers shall assume the relevant responsibilities or perform relevant
obligations in accordance with the terms and conditions set out in the
Agreement.

 

1.3Other terminology

 

1.3.1In the Agreement, “include/includes/including” shall be deemed as
“include/includes/including but not limited to”.

 

1.3.2In the Agreement, “as of” shall be deemed to include the date and time as
referred.

 

4 

 

 

2THE TARGET COMPANY

 

2.1The Buyer and the Sellers hereby agree that, upon entering into the
Agreement, the Sellers shall proceed to establish a limited liability company
(the “Target Company”) in [  ], [  ] Province immediately, in which the amount
of paid-in capital and percentage of shareholding of each Seller are set out as
follows:

 

Names of Sellers   Paid-in Capital (RMB)     Percentage of shareholding       as
agreed otherwise by the parties to the Agreement             as agreed otherwise
by the parties to the Agreement             as agreed otherwise by the parties
to the Agreement         Total   as agreed otherwise by the parties to the
Agreement     100 %

 

2.2The name of the Target Company is [  ], whose scope of business is [  ], the
legal representative is [  ], and the registered capital will be agreed
otherwise by the parties.

 

3EQUITY TRANSFER AND CAPITAL INCREASE

 

3.1Equity transfer

 

After the Target Company is established in accordance with the provisions of the
Agreement, each Seller will sell to the Buyer in the same proportion of equity
held in in the Target Company (the “Target Equity”) according to the specific
requirements of relevant provisions of the Agreement and the Buyer will hereby
purchase the Target Equity from the Sellers.

 

3.2Capital increase

 

Along with the aforesaid equity transfer, the Buyer shall increase the capital
of the Target Company by way of cash contribution. The amount of capital
increase shall be three-sevenths (3/7) of the total paid-in capital amount of
the Sellers in the Target Company.

 

3.3Percentage of shareholding

 

Upon completion of the equity transfer and capital increase described in this
Article 3, the Buyer shall hold seventy percent (70%) of equity in the Target
Company. By then, each party will hold the percentage of shareholding in the
Target Company as follows:

 



5 

 

 

Name of Shareholder   Percentage of shareholding   Shanghai Jieying Auto Retail
Co., Ltd.   70 % Total   100 %

 

3.4Change in business registration

 

The Sellers shall promptly complete the formalities of change in business
registration in respect of the equity change of the Target Company as described
in this Article 3 with competent Industry and Commerce Authority in cooperation
with the Buyer.

 

4CONSIDERATION AND ARRANGEMENT OF PAYMENT

 

4.1Consideration

 

4.1.1The restricted shares (the “Shares”) issued by the Buyer through its
overseas holding company, Renren Auto Group, or its any other effective overseas
holding company (the “Listing Entity”) after the Listing to the Sellers or the
special purpose company (SPV) established by the Sellers outside the PRC and the
other considerations stipulated in the Agreement below constitute the complete
consideration for the acquisition of the Target Equity (“Acquisition
Consideration”).

 

4.1.2The price of the Shares issued to the Sellers is that of the shares when
the Listing Entity makes the initial public offerings (“IPO”). The specific
number of shares to be issued shall be calculated and determined based on the
price of such Shares, and shall be adjusted in accordance with the specific
provision under the Agreement and to the operating conditions and performance
indicators of the Target Company.

 

4.1.3The above Acquisition Consideration is composed of Consideration 1 and
Consideration 2, of which, Consideration 1 is calculated as follows: all Net
Profits before tax generated from the Target Company before the Listing of the
Listing Entity x the percentage of shareholding held by the Buyer in the Target
Company; Consideration 2 is calculated as follows: the sum of the Net Profits
before tax generated from the Target Company during the Base Period of Business
Results × the percentage of shareholding held by the Buyer in the Target Company
× 12.

 

4.1.4The Acquisition Price related to the acquisition and opening of New Stores
by the Target Company is calculated in the same method as above, but the
commencing date of the specific performance evaluation period shall be
determined by the Board of Directors of the Target Company.

 

6 

 

 

4.2Arrangement of share issuance

 

4.2.1Upon the Listing of the Listing Entity, the Buyer shall pay the Acquisition
Consideration to the Sellers which the Sellers are entitled to receive based on
the operating conditions and performance indicators of the Target Company in the
specific manner below:

 

(a)Consideration 1 shall be paid within thirty (30) days after the completion of
the quarterly audit on the Listing;

 

(b)Consideration 2 shall be paid to the Sellers within thirty (30) days after
the completion of the quarterly audit in every twelve (12) months after the last
day of the Base Period of Business Results, and each time of the payment shall
be made out of twenty percent (20%) of the total number of shares and the total
number of shares shall be distributed in full in five (5) times;

 

(c)in the event that the period commencing from the Performance Inclusion Date
of the Target Company and ending on the Listing Date covers a full twelve (12)
months’ period, and the period commencing from the Performance Inclusion Date of
one or more New Stores and ending on the Listing Date is less than twelve (12)
months’ period, the Base Period of Business Results of such New Stores and the
relevant business results shall be separately accounted for in accordance with
the aforesaid paragraph (b) of this Article and the relevant principles of
Article 3.1.4 and Article 3.3.4 of the Agreement.

 

4.2.2The number of Shares issued by the Listing Entity to each Seller shall be
allocated in proportion of equity in the Target Company sold by the
corresponding Seller to the Target Equity acquired by the Buyer and shall be
issued to each Seller simultaneously.

 

4.3Agreement on performance

 

4.3.1The Buyer and the Sellers hereby agree to adopt the Net Profits before tax
of the Target Company during the Base Period of Business Results as the
benchmark; thereafter the Net Profits before tax of the Target Company for every
twelve (12) months (“Appraisal Year of Business Results”) shall be maintained at
a compound growth rate of one hundred and ten percent (110%) (“Expected Net
Profits”). The calculation formula of the Expected Net Profits for any appraisal
year of the Target Company is: the business results of the Nth Appraisal Year of
Business Results after the Base Period = the Net Profits before tax in the Base
Period of Business Results × 110% to the power of (N-1).

 

4.3.2In any Appraisal Year of Business Results thereafter, if the Target
Company’s Net Profits for that year exceeds the corresponding Expected Net
Profits, the Buyer shall increase the number of Shares issued to the Sellers in
the same proportion for the excess as the employee incentives to the Sellers;
but the number of additional Shares shall not exceed one-hundred and fifty
percent (150%) of the number of Shares that shall be issued to the Sellers for
that year.

 

7 

 

 

4.3.3In any Appraisal Year of Business Results thereafter, if the Target
Company’s Net Profits for that year is less than the corresponding Expected Net
Profits, the Buyer shall reduce the number of Shares issued to the Sellers in
the same proportion for the shorter part, but such reduced issued Shares shall
not be less than fifty percent (50%) of the Shares that shall be issued to the
Sellers for that year.

 

4.3.4When the Target Company opens a New Store or acquires the business of other
car dealers, the appraisal method for the New Stores or acquired business will
be agreed otherwise by both parties.

 

5CONDITIONS PRECEDENT

 

5.1Conditions

 

The Buyer and Sellers hereby agree that the following Conditions Precedent must
be satisfied or waived before the Closing:

 

5.1.1The Buyer shall have completed due diligence on the Target Company and the
Buyer is satisfied with the results.

 

5.1.2No Government Department shall have issued or enforced any Laws, judgments,
orders or bans that will limit or prohibit the completion of the Agreement or
Transaction prior to Closing.

 

5.1.3Prior to Closing, there shall be no lawsuits or procedures initiated by any
third party (including any Government Department) that is pending or potentially
seeking to prohibit or limit the completion of the Transaction.

 

5.1.4The Sellers shall have completed the following:

 

(a)the key employees of the Original Company listed in (ii) section of Appendix
II (List of Employees) have all been transferred to the Target Company as new
key employees and each has signed a labour contract respectively with the Target
Company to the satisfaction of the Buyer and has not submitted resignation or
notice of intent of resignation.

 

(b)the vehicles listed in Appendix III (List of Motor Vehicles) shall have been
transferred to the Target Company;

 

(c)in respect of the lease contracts listed in Appendix IV (List of Lease
Contracts), the Sellers and/or the Original Company shall have agreed in writing
with the relevant lessor and Target Company that the lessee will be changed to
the Target Company;

 

(d)in respect of the business contracts listed in Appendix V (List of Business
Contracts), the Sellers and/or the Original Company shall have agreed in writing
with the relevant parties to the contracts and the Target Company that the
rights and obligations of the Sellers and/or the Original Company under the
contracts will be transferred to the Target Company;

 

8 

 

 

(e)all assets of the Original Company (including all cash, equipment and other
assets which are not accounted for in the company’s accounts but actually used
for its operations, the particulars of which shall be subject to Appendix VI
(List of Assets)) shall have been transferred to the Target Company.

 

(f)the Target Company shall have completed the corresponding procedure of change
in industrial and commerce registration or filing (including but not limited to
the Shareholders, directors and the revised articles of incorporation of the
Target Company) within thirty (30) days after the Agreement comes into effect,
and the amended articles of incorporation and register of members have handed
over to the Buyer.

 

5.1.5There shall be serious default of the Undertakings of the Sellers and the
Sellers have not seriously breached any other obligations under the Agreement.

 

5.1.6There have not occurred any Major Adverse Effects.

 

5.1.7The Sellers have fully disclosed their external liabilities and the Sellers
have provided relevant solutions approved by the Buyer.

 

5.1.8The resolution on the Transaction has been passed by the Board of Directors
of the Buyer.

 

5.2Satisfaction or waiver of Conditions Precedent

 

5.2.1The Parties shall make their best efforts to satisfy the aforesaid
Conditions Precedent as soon as practicable. The Conditions Precedent described
in Article 5.1 (excluding Article 5.1.8) can only be waived by the Buyer. The
Conditions Precedent described in Article 5.1.8 can only be waived by the
Sellers.

 

5.2.2If the Conditions Precedent described in Article 4.1 fail to be satisfied
or are not waived within thirty days from the day on which establishment of the
Target Company is completed, either the Buyer or Sellers may terminate the
Agreement after giving notice to the other Parties in writing. Neither Party has
the right to request any indemnification against other Parties for such
termination. The provisions set out in Articles 1, 5.2.3, 13 and 14.2 to 14.11
of the Agreement shall remain valid after the termination of the Agreement.

 

5.2.3If the Conditions Precedent described in Article 5.1 have been fully
satisfied or waived within thirty days after the day on which the establishment
of the Target Company is completed and the Sellers (all Sellers as a Party) or
the Buyer refuses to complete the Closing in accordance with the provisions set
out in Article 6.3.1. The Defaulting Party shall pay RMB ONE MILLION (1,000,000)
to the other party as liquidated damages.

 

9 

 

 

6UNDERTAKINGS BEFORE CLOSING

 

6.1Business activities

 

The Sellers and the Shareholders shall ensure that during period between the
Execution and the Closing, the Target Company:

 

(a)shall normally carry out business activities as a continuing business
enterprise;

 

(b)shall maintain its Existing Businesses, organizational structure, business
model and its relationship with customers and other Entities;

 

(c)prepare and manage the financial books and records of the Target Company in
accordance with the latest Accounting Standards for Enterprises under the
Accounting Standards for Enterprises by designating the finance staff in
cooperation with the Buyer; and

 

(d)allow the Buyer or the third-party intermediary appointed by the Buyer to
inspect the information and materials concerning the business, financial, sales
and operation of the Target Company during the business hours of the Target
Company.

 

6.2Restrictions

 

Without prejudice to the provisions set out in Article 6.1, the Sellers shall
ensure that during the period between the Execution of the Agreement and
Closing, without the prior written consent of the Buyer, the Target Company
shall not:

 

(a)enter into an agreement or making a commitment in a cumulative amount of more
than RMB10,000 (TEN THOUSAND);

 

(b)borrow any money or bear any other debt, except for borrowings or debts
arising from normal business activities;

 

(c)provide loans or guarantees to external entities;

 

(d)enter into, revise or renew any labour contract, or terminate the labour
contracts with the key employees in any way, except in emergencies;

 

(e)make major adjustments to the organizational structure of the Target Company,
except as required by the Buyer;

 

(f)increase the remuneration of employees (salaries, subsidies, bonuses, social
security or any other form of remunerations) in any manner except for the
increase in salary in normal business based on past practice;

 

(g)increase or decrease the registered capital of the Target Company, transfer
or pledge the Target Equity in whole or in part to any Entity, or issue any
title certificate that gives the holder the right to obtain the equity of the
Target Company;

 

(h)decide on, execute or pay profits or other distributions to the Sellers or
any other Entity;

 

(i)take any measure to amend the articles of incorporation of the Target
Company, or to merge, split, dissolve or liquidate it;

 

10 

 

 

(j)in addition to resolutions relating to the Transaction and other matters
stipulated in this Agreement, pass any other resolution of general meeting or of
the Board of Directors;

 

(k)in addition to normal business activities, conduct any transaction or enter
into any contract;

 

(l)engage in any transaction or enter into any contract with any of the Sellers
or their respective Related Parties;

 

(m)in addition to the contracts related to normal business activities, revise or
terminate any contract that has been entered into by the Target Company;

 

(n)refuse to participate in the business cooperation proposed by the Buyer
without reasonable grounds;

 

(o)cancel or waive any creditor’s right or claim of right of the Target Company
against other Entities;

 

(p)acquire or invest in any Entity’s assets or equities;

 

(q)establish partnership, joint venture or business partnership with any Entity
engaged in the same or similar business as the Buyer or the Existing Businesses,
whether or not the Entity is principally engaged in such business, including
cooperation in respect of business development, sales channels, marketing and
government relations, etc.;

 

(r)file, settle or withdraw from any litigation, arbitration or other
proceedings; and

 

(s)enter into any agreement or make any (verbal or written) commitment to engage
in any activity which is prohibited by the Agreement or breaches the Agreement.

 

6.3Restrictions on the Sellers

 

6.3.1During the period between Execution and Closing, the Sellers undertake that
(i) if the Sellers receive any request or inquiry (whether or not the request or
inquiry is related to a contract the Sellers has entered into) regarding the
Existing Businesses made by any customer, the Sellers must notify such request
or inquiry to the Target Company, (ii) the Sellers inform the customers or
prospective customers that the Existing Businesses are carried out by the Target
Company, and the request or inquiry will be handled by the Target Company, and
(iii) if appropriate, the Sellers make proper arrangement with the Target
Company to facilitate the Target Company’s response to customer’s request or
inquiry.

 

6.3.2If the Sellers receive payment from customers during the period between
Execution and Closing and the payment is related to the provision of the trading
or brokerage services of used motor vehicles of the Existing Businesses after
the Base Date, the Sellers shall transfer such payment to the Target Company, or
urge the customers to pay to the Target Company directly.

 

11 

 

 

7CLOSING

 

7.1Time of Closing

 

In the case of satisfaction (or waiver in accordance with Article 5.2.1) of the
Conditions Precedent, the Closing shall take place on the fifth (5th) working
day from the day on which the last Condition Precedent is satisfied or waived,
or on the other date as otherwise agreed by the Sellers and the Buyer in
writing.

 

7.2Obligations of Closing

 

7.2.1Upon Closing, the Sellers and Shareholders shall submit or ensure other
parties submit to the Buyer the following documents or certificates and
guarantee the authenticity and validity thereof:

 

(a)the notice issued by the Industry and Commerce Authority that approves the
change in equity;

 

(b)the capital contribution certificate supporting the Sellers’ ownership to the
Target Equity;

 

(c)the capital contribution certificate supporting the purchase of the Target
Equity by the Buyer;

 

(d)the register of members of the Target Company affixed with the official seal
of the Target Company dated the Closing Date, reflecting the Buyer’s ownership
of the Target Equity;

 

(e)the supporting documents dated the Closing Date and signed by the Sellers,
the form and content of which is satisfactory to the Buyer and which proves that
each of the Conditions Precedent listed in Article 5.1 has been satisfied;

 

(f)the accounts of the Target Company; and

 

(g)the full set of seals of the Target Company (including official seal,
contract seal, finance seal, legal representative seals (if any)) and other
original registration documents and licenses.

 

7.2.2On the Closing Date, the Sellers shall ensure that all assets (including
motor vehicles) of the Original Company transferred to the Target Company are
its own assets and are obtained using its own funds; if there are any asset
obtained using funds from the third parties, the Sellers shall notify the Buyer
prior to the Closing Date and, with the consent of the Buyer, deal with it in
one or more of the following ways:

 

(a)such asset will be excluded from the assets of the Original Company that
shall be transferred to the Target Company;

 

(b)the Sellers, after repaying the borrowings or advances due to the third party
with their own funds, transfer the corresponding asset to the Target Company; or

 

12 

 

 

(c)after the Buyer has agreed and signed the corresponding written agreement,
the Buyer purchases the asset and the relevant consideration will be used to
repay the borrowings or advances due to the third party.

 

7.2.3In the event that the Sellers fail to disclose to the Buyer truthfully
that, among the assets transferred or to be transferred into the Target Company,
there is any asset obtained using funds from any third party, the Buyer, once
has knowledge of such fact, or claim against the Target Company or the assets of
the Target Company through any third party, the Buyer may deem that the Sellers
have constituted a major breach of this agreement and has the right to implement
the relevant provisions under this agreement concerning false undertaking,
default, indemnification and termination.

 

7.3Default of Closing obligations

 

7.3.1In the event that the Sellers breach any of their obligations relating to
Closing as set out in Article 7.2, the Buyer (without prejudice to other
remedies it may have, including the right to claim indemnification) has the
right to, upon giving notice on or after the Closing Date:

 

(a)terminate the Agreement (excluding the provisions under Articles 1, 13 and
14.3 to 14.14), in which case the Parties shall immediately take all necessary
measures to cancel any action already taken under Article 7.2;

 

(b)proceed with the Closing as far as practical, depending on the circumstances
of breach; or

 

(c)determine a new Closing Date, in which case the provisions under Articles 7.2
and 7.3 shall apply to the deferred closing.

 

8OBLIGATIONS AFTER CLOSING

 

8.1Operation and management of the Target Company

 

8.1.1After the Buyer has collectively formulated the financial system, internal
organizational structure, business process and other standardized rules and
regulations of the Target Company, the same shall be implemented through
resolutions passed with a two-thirds majority at the first Board of Directors of
the Target Company; if any modification or supplement is necessary to be made to
the aforesaid financial system based on the specific conditions of the Target
Company, such modification or supplement shall also be implemented through
resolutions passed with a two-thirds majority of the Board of Directors.

 

8.1.2The Target Company shall replace its original management system with the
SaaS System provided by the Buyer to manage the Target Company’s financial and
business operations; the Buyer is to provide the Target Company with the SaaS
System as well as corresponding technical support to the Target Company.

 

13 

 

 

8.1.3After the Closing, the Board of Directors (the “Board of Directors”) of the
Target Company shall consist of three (3) directors (“Directors”), of which, one
(1) shall be nominated by the Sellers (“Director of Sellers”), and two (2) shall
be nominated by the Buyer (“Directors of Buyer”); the Chairman shall be assumed
by the Director nominated by the Buyer; both the Buyer and the Sellers shall
vote at the Target Company’s general meeting in order to approve the appointment
of the directors nominated in accordance with the above principles; each
Director has a term of three (3) years and is eligible to be re-elected by
reappointment by the original nominating shareholders.

 

8.1.4The meetings of the Board of Directors shall be convened and presided over
by the Chairman; the resolutions of the Board shall be voted by using a system
of one person, one vote. Any valid resolution shall be passed only when all
directors are present and two-thirds of the directors vote for it; the Board may
also convene the meetings by way of telephone conferences or e-mail
communications and execute the resolutions of meetings of the Board of Directors
by post.

 

8.1.5The Board of Directors has the power to determine major or regulatory
matters with regard to the operation and management of the Target Company,
including but not limited to the following:

 

(a)to approve the appointment or promotion of the General Manager, finance
leader, sales leader, procurement leader, and branch manager of the Target
Company;

 

(b)to approve the borrowing of any external debt by the Target Company;

 

(c)to adopt the financial system, internal organization structure, business
process, personnel remuneration system and other standardized rules and
regulations formulated by the Buyer and provided to the Target Company, and to
make appropriate modifications or supplements to the above-mentioned rules and
regulations based the actual conditions of the Target Company;

 

(d)to develop a process for the procurement of used cars by the Target Company,
including the pricing scope;

 

(e)to develop a process for the sale of used cars by the Target Company,
including the pricing scope;

 

(f)to approve the purchase or sale of other assets other than used cars by the
Target Company;

 

(g)to approve the identification and use of the Target Company’s trade name and
trademark;

 

(h)to approve release of advertisements by the Target Company;

 

14 

 

 

(i)to approve the remuneration, benefits and rewards of employees of the Target
Company;

 

(j)to approve share of revenue, commissions, shares, bonuses, etc. offered by
the Target Company for cooperation with external parties;

 

(k)to approve the setup of branches including New Stores by the Target Company;

 

(l)to approve the acquisition of other used car stores, businesses or related
legal entities by the Target Company;

 

(m)to approve the Target Company to carry out businesses than other used car
business;

 

(n)to approve business transactions between the Target Company and shareholders,
their relatives, nominees or other stakeholders;

 

(o)to approve the reduction and expansion of store space, or change of address
of the Target Company;

 

(p)to conduct monthly or quarterly audits on the business results of the General
Manager and the Target Company’s management and to pass regulations regarding
the treatment;

 

(q)to decide on the way of storage and use procedures of all seals of the Target
Company;

 

(r)to deal with other material matters that have been determined at the Board
Meeting or the general meeting.

 

8.1.6The role of legal representative of the Target Company shall be performed
by the General Manager.

 

8.1.7The General Manager of the Target Company shall be appointed by the Board
of Directors in accordance with the following provisions:

 

(a)the General Manager (the “General Manager”) of the Target Company is assumed
by the Sellers or the person appointed by them, and enters into a labour
contract in standard form with the Buyer or with the Target Company according to
the direction of the Buyer;

 

(b)the General Manager is responsible to the Board of Directors, takes charge of
the normal business activities of the Target Company and exercises its duties as
stipulated in the articles of incorporation of the Target Company; in addition
to the matters to be resolved by the Board of Directors as stipulated in Article
8.1.6 under the Agreement, the Shareholders of the Target Company shall not
interfere with the General Manager’s daily management of the Target Company.

 

15 

 

 

8.1.8The provisions under the articles of incorporation of the Target Company
shall be consistent with this Article 8.1; in case of any conflict, all
shareholders of the Target Company shall agree to make corresponding amendments
to it.

 

8.2Continuous services

 

The Sellers undertake that they will devote their time and efforts to the
business development of the Target Company beyond their duties, and will not
hold any position in any other company or organization simultaneously without
the approval of the Board of Directors, and will not resign on a voluntary basis
from the Target Company in the period of five (5) years after the Listing
commencing from the Closing Date.

 

8.3Cancellation of the Original Company

 

The Sellers undertake that the Original Company under its control shall begin
the formal liquidation procedures within thirty days from the day on which the
establishment of the Target Company is completed.

 

8.4Shares and equities

 

8.4.1Without the written consent of the Buyer, the Sellers shall not transfer
the equity interests in the Target Company they hold to any third party, nor
shall it pledge, guarantee the equity interest or otherwise imposing any
restriction on the same.

 

8.4.2The Buyer undertakes that it will not pledge, guarantee the equity
interests in the Target Company it holds or otherwise imposing any restriction
on the same.

 

8.5Use of the trade name and Intellectual Property Rights

 

Subsequent to the Closing Date, the Target Company will use the wording “Renren
Auto Group + [original brand]” as the trade name, and its ownership and
trademark registration rights is belong to the Target Company. Commencing from
the Closing Date, the Sellers shall, and in accordance with the explicit
authorization of the Target Company, ensure that it and any of its Related
Parties do not use any Intellectual Property Right, trade name, domain name,
registered or unregistered trademarks, logo of the Target Company, or use in any
way the name of the Target Company, any abbreviation of the name of the Target
Company, or any name or phrase similar to the name of the Target Company.

 

8.6Registration and transfer of Intellectual Property Rights

 

8.6.1From the Closing Date until the cancellation of the Original Company, the
Sellers and its Original Company shall take further measures and sign all
necessary documents at the request of the Buyer, so that the Target Company can
legally obtain all the Intellectual Property Rights listed in Appendix VII (List
of Intellectual Property Rights). Legal ownership, and assist the Target Company
in registering the ownership of Intellectual Property Rights with the competent
registration authority of copyright, patent, trademark, domain name, design or
other Intellectual Property Rights (the cost shall be borne by the Sellers).

 

16 

 

 

8.6.2From the Closing Date, the Sellers shall exercise their rights in relation
to Intellectual Property Rights only in accordance with the Buyer’s requirements
until the Target Company acquires full legal ownership of the Intellectual
Property Rights.

 

8.6.3The Sellers and the Shareholders agree that the company name and trade name
associated with the [original brand] are an integral part of the transferred
business and shall be vested in the Target Company. The Sellers and the Original
Company shall assist the Target Company in applying for registration of any new
trademarks, domain names or other Intellectual Property Rights related to the
[original brand], including providing the necessary consent or letter of
abstention.

 

8.6.4If all of the Target Company’s equity interests held by the Sellers are
transferred, or any Seller completely withdraws from the Target Company or
resigns from the Target Company, the Buyer and the Target Company agree to
assist in transferring the trademark, domain name or other Intellectual Property
Rights related to the [original brand] to the Sellers or its Related Parties.

 

9UNDERTAKINGS

 

9.1Undertakings of the Sellers

 

9.1.1The Sellers represent and undertake to the Buyer that the statements listed
in Appendix VIII (Undertakings of the Sellers) are true and accurate at the time
of signing.

 

9.1.2The Sellers represent and undertake to the Buyer and the statements listed
in Appendix VIII (Undertakings of the Sellers) remain true and accurate on the
Closing Date, as if each of the statements is completely restated on the Closing
Date.

 

9.1.3The Sellers represent and undertake to the Buyer that the following
interested parties do not have any relationship with the Sellers’ capital
contribution to the Target Company and the transferred business and assets, or
have terminated such relationship:

 

(a)the owners of the Original Company (including but not limited to the
creditors of the Original Company, product/service providers, etc.);

 

(b)the owner of the Sellers (including but not limited to the person who
appointed a nominee for the equity, creditors, etc.);

 

In the event that any third party claims any rights against the Target Company,
or against the shareholders or assets of the Target Company, the Sellers shall
assume all responsibilities; and indemnify for any loss suffered by the Target
Company.

 



17 

 

 

9.1.4The Sellers represent and undertake to the Buyer that the contribution of
the Sellers to the Target Company is actual capital contribution made by it, and
that there is no nominee arrangement, neither there is any risks involving any
third party claiming any rights or disputes over any equity or property of the
Target Company.

 

9.2Undertakings of the Buyer

 

9.2.1The Buyer undertakes to the Sellers that all the statements listed in
Appendix IX (Undertakings of the Buyer) are true and accurate at the time of
Signing.

 

9.2.2The Buyer further represents and undertakes to the Sellers that the
statements listed in Appendix IX (Undertakings of the Buyer) remain true and
accurate on the Closing Date, as if each of the statements is completely
restated on the Closing Date.

 

9.3Liability for breach

 

9.3.1Without prejudice to the provisions of Articles 5.2.3 and 7.3.1(a), if any
of the Sellers is in breach of the Agreement, the Buyer has the right to
terminate or cancel the Agreement. If the Buyer decides not to terminate or
cancel the Agreement and the Closing is completed, the Buyer has the right to be
indemnified against any loss suffered after the Closing Date as a result of any
breach on the part of the Sellers.

 

9.3.2If, during the term of the Agreement and without the prior consent of the
Buyer, the Sellers enter into any agreement in relation to equity, investment,
mergers and acquisitions, pledges and other agreements, which involve major
changes in the equity and business of the company, the Buyer has the right to
request the Sellers to make compensation of not less than RMB TEN MILLION
(RMB10,000,000) (such amount inclusive), and has the right to unilaterally
terminate the Agreement, without the need to return the profits generated from
the operation of the Target Company to the original Sellers.

 

9.3.3If the Buyer is in breach of the Agreement, the Sellers, as their sole and
exclusive remedy, are entitled to be indemnified against any Loss suffered by
the Sellers.

 

10INDEMNIFICATION

 

10.1General provisions

 

Since from completion of Closing, the Sellers shall be liable unconditionally
and jointly to indemnify the Buyer or its Related Parties for any Loss due to
the following reasons:

 

a.the Sellers or the Original Company is in breach of the representations or
undertakings as set out in Appendix VIII (Undertakings of the Sellers);

 

b.any Seller is in breach of its undertakings or obligations under the
Agreement;

 

18 

 

 

c.the Target Company is in breach of its undertakings or obligations under the
Agreement prior to the Closing.

 

10.2Legal fees

 

For the avoidance of doubt, the Loss referred to in Article 10.1 shall include
any legal costs incurred by the Buyer or its Related Parties in response to a
claim by a Third Party in relation to the circumstances mentioned in Article
10.1. The Sellers shall pay such legal fees to the Buyer and/or the Buyer’s
Related Parties after the Buyer’s request for indemnification, or pay such legal
fees directly to the persons such as the lawyer engaged by the Buyer and/or the
Buyer’s Related Parties.

 

10.3Collaboration

 

The Sellers and the Shareholders shall cooperate with the Buyer in accordance
with the Buyer’s request to deal with matters relating to any claim made by any
Third Party as mentioned in Article 10.1.

 

In the event of a breach of the Agreement by the Sellers or the Shareholders,
the Buyer shall ensure that reasonable measures are taken to avoid or mitigate
the Loss.

 

11SHARE OF TRANSACTION FEES AND TAXES

 

11.1Share of costs for the establishment of the Target Company

 

The costs incurred by the Sellers in setting up the Target Company and
transferring the assets and business from the Original Company to the Target
Company shall be borne by the Target Company. If the Target Company fails to be
established successfully or the cooperation under the Agreement fails to be
completed, any resultant cost shall be borne by the Sellers.

 

11.2Share of costs for due diligence

 

11.2.1The costs incurred by the Buyer in conducting due diligence on the Target
Company and its used car business and related assets shall be borne by the
Sellers, which shall be paid in advance by the Buyer and returned by the Sellers
to the Buyer after listing.

 

11.2.2If the Target Company fails to establish a success or the cooperation
under the Agreement fails to be completed, the cost shall be borne equally by
both parties.

 

11.3Share of taxes

 

11.3.1Both the Buyer and the Sellers shall bear and pay their respective taxes
and fees for the transaction in accordance with relevant laws and regulations.

 

11.3.2The Sellers shall bear all taxes and fees related to all events, accruals,
or receipts of the Target Company’s obtained, accrued, or received by the Target
Company before the Closing Date prior to the Closing Date, unless the tax is
paid. A sufficient amount of reserves, provisions for taxes or reserves have
been made in the accounts of the Target Company.

 

19 

 

 

11.3.3Seventy percent (70%) of the total turnover tax generated by the Target
Company prior to the listing of the company shall be borne by the Sellers, which
shall be paid in advance by the Buyer and be returned to the Buyer by the
Sellers after Listing.

 

11.4Return of advances

 

11.4.1If the Buyer advances any fees or taxes on behalf of the Sellers in
accordance with the relevant provisions of Article 11 of the Agreement, the
Sellers shall return the full amount to the Buyer after Listing.

 

11.4.2The Sellers may return the fees or taxes to the Buyer by way of cash or
shares.

 

11.4.3If the Sellers elect to pay the Buyer a fee or tax by way of cash, the
full amount of cash shall be paid into the Buyer’s designated account within
thirty (30) days after the date of its listing.

 

11.4.4If the Sellers elects to return the fees or taxes to the Buyer by way of
shares, the Buyer shall calculate the number of shares that the Sellers shall
return to the Buyer based on the share price at the time of Listing. The Buyer
shall inform the Sellers and the Buyer shall fully deduct from the number of
shares due to the Sellers at the second time that it issues shares to the Seller

 

12NON-COMPETITION

 

12.1Non-competition obligations

 

From the effective date of the Agreement, until the date when the Sellers no
longer hold any equity in the Target Company, do not hold position with the
Target Company and do not constitute a related party of the Listing Entity, no
Seller shall, without the prior written consent of the Buyer, and must not allow
their respective Related Parties to do the following:

 

a.to induce or attempt to induce any customer or prospective customer of the
Target Company to terminate its contract or business relationship with the
Target Company; or

 

b.to (i) induce or attempt to induce any Restricted Employee to terminate
his/her employment relationship with the Buyer or its Related Parties (including
the Target Company); (ii) induce others to hire any Restricted Employee; or
(iii) employ and engage any Restricted Employee as the manager, employee,
consultant, independent contractor, or any other position, whether or not such
Restricted Employee has violated his labour contract or service contract.

 

c.to directly or indirectly engage in any business identical to, similar to or
competing with the Target Company’s business;

 

20 

 

 

d.to directly or indirectly have any interest in any entity that competes with
the Target Company or engages in other activities that are detrimental to the
interests of the Target Company.

 

e.for existing competing business activities, the Sellers or the actual
controller of the Original Company shall agree with the Buyer to develop a
decision plan and rectify it as soon as possible to the satisfaction of the
Buyer.

 

f.the Sellers shall devote all efforts and time for the development and
operation of the businesses of the Target Company and shall not engage in any
other business, whether or not such business is competing with the businesses of
the Target Company.

 

12.2Liability to indemnify

 

12.2.1If the Sellers or its Related Parties violate any of the obligations
stipulated in Article 12.1 under the Agreement, the Sellers shall, based on
common and joint liability, make the following indemnification to the Buyer: (i)
firstly, make one-off indemnification in the amount of RMB TWO HUNDRED AND FIFTY
THOUSAND (RMB250,000) to the Buyer, (ii) during the period when the situations
of breach of the agreed obligations under Article 12.1 under the Agreement on
the part of the Sellers or its Related Parties, make indemnification to the
Buyer in the amount of RMB FIFTY THOUSAND (50,000) for each additional day
lapsed.

 

12.2.2If the actual loss suffered by the Buyer as a result of the breach of the
obligations under Article 12.1 of the Agreement on the part of the Sellers or
their Related Parties, the Sellers and the Shareholders shall indemnify the
Buyer for the actual losses suffered therefrom.

 

12.2.3The exercise of any right to claim under this Article 12.2 by the Buyer
does not affect the exercise of other rights or remedies (including the
application for injunctions).

 

13CONFIDENTIALITY

 

13.1Announcement

 

Neither the Buyer nor the Sellers may make any announcement or notice regarding
the Agreement or the matters covered by the Agreement without the prior written
permission of the other Party. This provision does not affect the announcement
or notice under the Laws or the rules of a stock exchange on which the shares of
any Party or any of its Related Parties are listed, provided that the Party who
is obliged to make such announcement or notice shall negotiate with the other
Party before performing such obligation where possible.

 

13.2Obligation of confidentiality

 

13.2.1Each of the parties to the Agreement shall treat any information received
or obtained under the Agreement or by reason of the signing of the Agreement (or
other agreements entered into hereunder) or in connection with the following as
being strictly confidential and may not be disclosed or used:

 

21 

 

 

a.the terms of the Agreement and other agreements entered into under the
Agreement;

 

b.negotiations and discussions related to the Agreement (or any such other
agreement); or

 

c.business activities conducted by one of any Party to the Agreement or by the
party or any of its Related Parties.

 

13.2.2Article 13.2.1 under the Agreement does not prohibit the disclosure or use
of information in the following circumstances:

 

a.disclosure or use in accordance with the law or the requirements of any stock
exchange on which the shares of any Party are listed;

 

b.disclosure or use as required to achieve the rights and interests of any Party
to the Agreement under the Agreement;

 

c.disclosure or use as required for any legal action or arbitration arising from
the Agreement or other agreements entered into pursuant to the Agreement or
disclosure to the Tax Authority in respect of the taxation matters of the
disclosing party;

 

d.disclosure to a professional adviser of any Party to the Agreement, provided
that the professional adviser undertakes to comply with the provisions of
Article 13.2.1 on such information as if it were a party to the Agreement;

 

e.information already known to the public (except for disclosures made in
violation of the Agreement);

 

f.the other party has previously agreed in writing to disclose or use; or

 

g.information independently developed after Closing.

 

Prior to the disclosure or use of any information under Articles 13.2.2(a),
13.2.2(b) or 13.2.2(c) of the Agreement, the relevant Party to the Agreement
shall promptly notify the other party the requirements for disclosure or use, so
that the other party has the opportunity to refute or discuss the timing and
content of such disclosure or use.

 

14MISCELLANEOUS

 

14.1Obligations of collaboration

 

Each Party shall from time to time and in accordance with the reasonable
requests of the other Party, execute necessary relevant documents and take
necessary actions in order to complete the transfer of the Target Equity to the
Buyer and realize all the interests of the Parties under the Agreement.

 



22 

 

 

14.2Entire Agreement

 

The Agreement constitutes the entire agreement between the Parties regarding the
matters covered by the Agreement and supersedes any previous, agreement, whether
oral or written, between the Parties regarding the matters covered by the
Agreement.

 

14.3No transfer

 

Without the prior written consent of the Buyer, the Sellers may not transfer or
otherwise transfer any of their rights and obligations under the Agreement,
whether in whole or in part.

 

14.4Waiver

 

Any waiver of any provision of the Agreement shall be made in writing and shall
not be valid until the signing of the Party entitled to waive the right.

 

14.5Entry into force, modification, cancellation and termination

 

14.5.1The Agreement shall become effective at the time of signing and shall have
effect upon all parties.

 

14.5.2Any amendment to the Agreement shall be made in writing and shall only be
valid after signing by all parties.

 

14.5.3If, due to the reason of the Buyer, the Listing Entity fails to complete
the IPO within three (3) years after the Closing is completed, either party has
the right to propose to terminate the Agreement.

 

If the Agreement is terminated, the Target Company shall be liquidated. The
Buyer and the Sellers shall distribute the assets of the Target Company
according to the proportion of their respective actual capital contributions. If
the Buyer provides financial support to the Target Company at a price
significantly lower than the market price during the process of controlling the
Target Company, the preferential amount shall be paid to the Buyer when the two
parties terminate relationship in respect of the cooperation and the equity.

 

14.5.4In the event of any of the following circumstances, the Buyer has the
right to terminate the Agreement, in which case the Target Company shall be
liquidated. The Buyer and Sellers or their respective heirs and legal
representatives shall distribute the assets of the Target Company according to
the proportion of their respective actual capital contributions:

 

a.death or incapacity of the Sellers;

 

b.due to third-party reasons or force majeure, the Listing Entity fails to
complete the initial public offering within three (3) years after the Closing is
completed;

 

c.other reasons as agreed by both parties.

 

23 

 

 

14.5.5If the Sellers encounter the following circumstances, the Buyer has the
right to terminate the Agreement, in which case the Target Company shall be
liquidated. The Buyer and the Sellers shall distribute the assets of the Target
Company according to their respective actual capital contributions; but the
share of assets the Sellers are entitled to shall be first used to indemnify the
Buyer against the loss:

 

d.there is any significant personal integrity issue with the management of the
Sellers or the Target Company;

 

e.the Board of Directors of the Target Company determines that the performance
of the Target Company is severely not meeting expectations;

 

f.the Sellers change the Target Equity due to the pledge, marriage, or
inheritance of such equity;

 

g.the Sellers are found to be criminally liable by the public security organ,
the procuratorate or the court;

 

h.the Sellers substantially violate the obligations under the Agreement.

 

14.6Third-party rights

 

Except as otherwise expressly provided in the Agreement, the Agreement does not
confer any rights on any Third Party.

 

14.7Notice

 

14.7.1Any notice related to the Agreement shall :

 

a.made in writing (including in the form of e-mail);

 

b.written in Chinese; and

 

c.sent by hand, fax, registered mail or courier.

 

14.7.2Notices to the Buyer shall be sent to the Buyer at the following address,
or to any other person or address notified to the Sellers and the Shareholders
from time to time by the Buyer:

 

[Buyer]

 

[  ]

 

E-mail: [  ];

 

14.7.3Notices to the Sellers shall be sent to the Sellers’ representative at the
following address, or to any other person or address notified by the Sellers’
Representatives from time to time:

 

E-mail: [●]

 



24 

 

 

14.7.4Notifications under the Agreement shall become effective immediately upon
receipt and shall be deemed to have been served in the following circumstances:

 

(a)it will be deemed as served at the time of delivery if sent by hand,
registered mail or courier;

 

(b)It will be deemed as served after it has been clearly transmitted if sent by
facsimile.

 

14.8Invalidity

 

If, pursuant to any Law, all or part of the content of the Agreement is deemed
to be illegal, invalid or unenforceable:

 

a.the provision or such related parts will be deemed not to constitute the
content of the Agreement, and the legality, validity or enforceability of other
content of the Agreement will not be affected;

 

b.the Sellers and the Buyer shall use their reasonable efforts to agree on a
legally valid and enforceable alternative clause, and the content of the
alternative clause shall be as close as possible to the original intention of
the illegal, invalid or unenforceable clause.

 

14.9Resolution of disputes

 

14.9.1The Buyer and the Sellers shall endeavor to resolve any dispute
(“Dispute”) arising out of or relating to the Agreement through negotiation and
in good faith as soon as possible.

 

14.9.2If a Dispute cannot be resolved through negotiation, the dispute shall be
submitted to the Beijing-based China International Economic and Trade
Arbitration Commission (the “Arbitration Commission”) and settled in arbitration
in Beijing in accordance with the then effective arbitration rules. The arbitral
award shall be final and binding on each of the Parties. The language of
arbitration is to be Chinese, and the supporting documents are to be submitted
in Chinese.

 

14.9.3The arbitration shall be conducted by three (3) arbitrators. The Buyer
shall appoint one arbitrator, the Sellers shall appoint one arbitrator, and the
third arbitrator shall be jointly appointed by a named arbitrator appointed by
both parties. If the arbitrator appointed by both Parties cannot agree on the
candidate for the third arbitrator, the third arbitrator is to be appointed by
the chairman of the arbitration commission.

 

14.10Applicable Laws

 

The Agreement and all documents executed under the Agreement shall be governed
by and construed in accordance with the Laws of China.

 

14.11Language

 

The Agreement has been drafted in Chinese.

 



25 

 

 

Agreed and signed on [●]:       Buyer           Authorised Representative      
Sellers           [  ]       [  ]  

 



26 

 

 

Appendix I: Definitions

 

“Accounting Standards for Enterprises” means the latest version of Accounting
Standards for Enterprises promulgated and revised by the Ministry of Finance of
the People’s Republic of China;

 

“Related Party(ies)” means the other Entities that, for the purposes of any
Entity, in control of, is controlled by the Entity, or under common control with
it by others. For the purposes of this definition, “control” on any Entity means
owning the rights of, directly or indirectly, and actually determining the
entity’s business decisions, whether through shareholding or schemes of
arrangement or otherwise. The “Agreement” means this equity purchase agreement
and all its Appendixes;

 

“Working Day” means any date which is not a Saturday, Sunday or legal holiday in
PRC;

 

“Closing” means the completion of the Transaction under the Agreement;

 

“Closing Date” means the date on which the Closing takes place;

 

“Performance Inclusion Date” means the first day of the next month of the date
when the first income of the Target Company is included in the Buyer’s account.

 

“Net profits” means the net profits arising from the Target Company’s business
in the Target Company or the Buyer and its designated companies, of which the
amount is based on the management report of the Target Company issued by the
Buyer

 

“Base Period of Business Results” shall be twelve (12) months prior to the
listing if the Target Company is being for twelve (12) months from its
Performance Inclusion Date to the date of listing; and shall be twelve (12)
months following its Performance Inclusion Date if the Target Company is being
less than twelve (12) months from its Performance Inclusion Date to the date of
listing.

 

“Conditions Precedent” means the conditions set forth in Clause 5.1; and the
“Condition Precedent” means any one of the Conditions Precedent or a certain
Condition Precedent (as the context requires);

 

“Employee(s)” means the key employees and other employees set forth in Appendix
II;

 

“Encumbrance(s)” means claims, guarantees, pledges, mortgages, liens, options,
power of sales, usufructs, retentions of title, rights of pre-emption, rights of
first refusal or any other types of third party right or security interests or
agreements to create any of the foregoing;

 

“Government Department(s)” means legislative, judicial and administrative
authorities and departments of the central government, provincial, municipal or
other governments and their branches in the PRC;

 

“Guarantee(s)” means the guarantee or warranty provided by the Entity of one
party for the obligations of other Entity (actual or potential) through the way
of guarantees, undertaking indemnity, securities, comfort letters or other
guarantees, securities, rights of set-off, undertaking joint liabilities or
commitments, whether directly or through counter-indemnity or otherwise;

 



27 

 

 

“Intellectual Property Rights” means the rights to register, apply for, and
apply for registration of trademarks, trade names, domain names, patents,
copyrights and all other similar rights and the rights to register, apply for,
and apply for registration of such rights;

 

“Law(s)” means all applicable regulations, laws, administrative regulations,
ordinances, decrees, judgments, rules, or orders of Government Department,
including, for the avoidance of doubt, Laws in relation to Taxes;

 

“Liability(ies)” means all types of all liabilities, duties and obligations,
whether they are derived from contractual, Laws or other requirements, or
existing or future, actual or potential, identified or unidentified, or
controversial or non-controversial liabilities, and whether or not they are
separate or joint liabilities, or arising based on principal or secured debt;
while a “Liability” means any one of the liabilities or a certain liability
thereof (as the context requires);

 

“Loss” includes all damages, losses, Liabilities, costs (including reasonable
lawyer fees and expert and consultant fees), charges and fees;

 

“Major Adverse Effect(s)” means any event or situation that shall or may affect
the Target Company’s legal existence, operation management, business license,
product registration, business operation, financial position, business
reputation or other material aspects (including but not limited to any
proceedings, arbitral procedures, tax verification, tax penalties, or any
investigation or penalty procedure conducted by other Government Department
against the company that may have a material adverse effect on the Target
Company);

 

“Party(ies)” means the combination of the Buyer and the Sellers; the “Party”
means any party of such parties or a certain party thereof (as the context
requires);

 

“Entity(ies)” means any individual, company, enterprise, individual
entrepreneurs, unincorporated associate, partnership, association, trust or
other forms of entity or organization;

 

“PRC” means the People’s Republic of China (for the purposes of the Agreement,
excluding Hong Kong and the Macau Special Administrative Regions of the PRC and
Taiwan);

 

“Industry and Commerce Authority” means the State Administration for Industry
and Commerce of the PRC or its subsidiaries;

 

“Existing Businesses” means all the business activities of the Target Company at
the Execution Date, including the purchase and sales of old motor vehicles, as
well as the related consulting and brokerage services.

 

“New Store(s)” means the business that the Target Company establishes or obtains
following the Closing Date, with independent entrance, addresses, business
systems, lease contracts, and business personnel.

 

“SaaS System for Used Cars” means the software provided by the Buyer to the
Sellers for the management of used car transactions.

 

“Restricted Employee(s)” means any Employee hired by the Buyer or its Related
Parties upon or after the Closing, and the Employee:

 

a.accesses to the trade secrets or other confidential information of the Target
Companies; or

 

28 

 

 

b.participates in discussions related to the Transaction; or

 

c.is a key Employee;

 

“Undertakings of the Sellers” means the undertakings given by the Sellers to the
Buyer pursuant to Clause 10.1 and Appendix VIII (Undertakings of the Sellers),
and the “Undertaking of the Sellers” means any one of such Undertakings of the
Sellers or a certain Undertaking of the Sellers (as the context requires);

 

“Original Company” means[  ]and its related parties;

 

“Execution Date” means the date on which the last Party executed the Agreement;

 

“Taxes” means all kinds of taxes collected and received by the Tax Authority
from any Entity in compliance with applicable Laws (including value added tax,
consumption tax, business tax, income tax, stamp duty, and other collected taxes
or charges), which include all penalties, charges, costs and interest related
thereto.;

 

“Tax Authority” means the authority or other Government Departments responsible
for the collection of Taxes or for the management and/or the collection of Taxes
or the implementation of Taxes related thereto as the Laws and regulations
require;

 

“Transaction” means the Buyer’s acquisition of the Target Company and any
subsidiary arrangements related thereto;

 

“Transfer of Intellectual Property Rights” is defined in Clause 7.2 of Appendix
VIII (Undertakings of the Sellers);

 



29 

 

 

Appendix II: List of Employees

 

(i)List of key employees

 

(ii)List of other employees

 

30 

 

 

Appendix III: List of Motor Vehicles

 



31 

 

 

Appendix IV: List of Lease Contracts

 

Address   Lease term   Lessor   Area
(square
meters)   Annual
rental                                                      

 



32 

 

 

Appendix V: List of Business Contracts (if any)

 



33 

 

 

Appendix VI: List of Assets

 

Asset types   Brand   Quantity Computer                   Server                
  Printer                   Photocopier                   Air conditioner      
            Television                   Office furniture                  
Office software                   Car washer                   Servicing
equipment                   Others        

 



34 

 

 

Appendix VII: List of Intellectual Property Rights

 

Type   Brief Description   Whether registration
has been obtained Copyright                   Patent                   Trademark
                  Trade name                   Domain name                  
Design                   Others        

 



35 

 

 

Appendix VIII: Undertakings of the Sellers

 

1Provision of information and authenticity

 

All information provided by the Sellers to the Buyer related to making an
investment decision, is true, accurate, complete in all material respects and
not misleading.

 

2Civil capacity and authority

 

2.1Each Seller is a natural person with civil capacity in accordance with the
PRC Law.

 

2.2The Sellers have full authority to enter into and perform the Agreement, and
any other documents proposed pursuant, or related to the Agreement, which
executed by the Sellers. The above agreements and documents will constitute a
binding obligation to the Sellers in accordance with their respective terms upon
the execution thereof.

 

3Information about company

 

3.1Target Company

 

a.The Target Company is a legal person duly established, validly existing and
duly operating in accordance with the PRC law;

 

b.The copy of articles of association of the Target Company provided by the
Sellers to the Buyer is the newest and is true and accurate.

 

c.The original and copy of the business license of the Target Company provided
by the Sellers to the Buyer is the latest and true;

 

d.All registrations, filings, publicities and other procedures submitted or
processed by the Target Company to the administrative department for industry
and commerce have been submitted or processed on time as the laws require.

 

3.2Target Equity

 

(a)The Sellers are the statutory and equity owners of the Target Equity
stipulated in Clause 2.1 of the Agreement.

 

36 

 

 

(b)The Target Equity has been legally and effectively subscribed for and paid in
full. There is no any situation or risk that Entity who has or claims to any
rights (including capital conversion, issuance, registration, sale or transfer,
repurchase and corresponding security interests) to the registered capital of
the Target Company in accordance with any options, agreements or other
arrangements (including conversion rights and priorities).

 

(c)No Encumbrance has been created on any part of the Target Equity.

 

(d)No any dispute or potential ownership dispute is involved in the Target
Equity.

 

4Accounts

 

4.1All accounts have been prepared in accordance with the accounting principles
and practices of Accounting Standards for Enterprises, based on which the
Accounts accurately reflect the financial position, assets and liabilities, and
profit and loss of the Target Company as of the date of the accounts.

 

5Guarantees

 

There is no guarantee, pending indemnification or security interest which is
still valid that was:

 

e.made by the Target Company; or

 

f.made in favour of the Target Company.

 

6Assets owned or leased

 

6.1Property

 

The Target Company does not own, nor does it have the right to purchase, any
real estate or property;

 

6.2Lease

 

a.Appendix IV (List of Lease Contracts) sets forth all the real estate leased by
the Sellers or the Original Company upon the execution (“Leased Property”).

 

b.No Encumbrance has been created on any Leased Property.

 

6.3Ownership of Motor Vehicles

 

a.Appendix III (List of Motor Vehicles for Transfer of Ownership to be
Confirmed) sets out all motor vehicles (“Motor Vehicles”) actually controlled by
the Sellers or Original Company upon the execution.

 



37 

 

 

b.No Encumbrance has been created on the Motor Vehicles.

 

6.4Other assets

 

All assets used by the Sellers other than the Leased Property and assets for
disposal or realisation in the normal course of business:

 

a.are legally owned by the Sellers which being the equity owners thereof;

 

b.are owned or controlled by the Sellers; and

 

c.there are not any Encumbrance.

 

7Intellectual Property Rights

 

7.1The Intellectual Property Rights set out in Annex VII (List of Intellectual
Property Rights) are the entire Transfer of Intellectual Property Rights.

 

7.2Transfer of Intellectual Property Rights (or if the pending application, may
owned after registration) and all other Intellectual Property Rights derived
from Transfer of Intellectual Property Rights or related to Transfer of
Intellectual Property Rights are owned solely and legally by the Target Company.
No Entity shall own any ownership, joint ownership, exclusive licensing right
and any other right over Transfer of Intellectual Property Rights and there is
no risk that any Entity will obtain any of the aforesaid rights due to Transfer
of Business to the Target Company or the Transaction.

 

8Contracts and other agreements

 

All the business contracts valid on Base Date of Sellers are set out in Annex V
(List of Business Contracts).

 

8.1Equity joint ventures and other cooperation arrangements

 

The Target Company is not and has not agreed to be a member of any joint
venture, group, partnership or other affiliated organisation (apart from the
general accepted industry association where the Target Company has no other
liability and obligation other than annual membership fee or membership fee
payment).

 



38 

 

 

8.2Agreements with Related Party

 

a.There is no contract where the Target Company served as a party and any of its
Related Parties or Shareholders served as the other party.

 

b.The Target Company has not signed any contract with any of its current or
former employees, directors or managements, or the Related Party of any of the
aforesaid persons or the third parties who have any direct or indirect interest.

 

8.3Compliance with agreements

 

All of the contracts to which the Target Company is a party are valid and
binding upon all the parties thereto, and the Target Company and any other party
of such contracts have complied with the terms thereto. There is no written
notice of termination or proposed termination of such contracts.

 

9Employees and Employee Benefits

 

9.1Employees and terms of employment

 

Annex II (List of Employees) (i) contains:

 

(a)The names of all the Employees employed by the Target Company at the end of
the Working Day before the Execution Date; and

 

(b)The salaries, other benefits and consecutive employment terms of all the
Employees employed by the Target Company at the end of the Working Day before
the Execution Date.

 

9.2Termination of employment

 

a.The Target Company has not received any written notice of resignation from any
Key Employees.

 

b.With respect to actual or proposed termination of employment of an Employee or
the Target Company or a former employee of the Sellers, the Target Company has
not made or agreed to make any payment or provided any benefit to any Employee
or former employee of the Target Company or any of the Sellers, or to the family
members of any such Employee or former employee

 

39 

 

 

9.3Compliance with Labour Law

 

a.Regarding all personnel of Target Company, the Target Company has complied
with all the applicable Laws in relation to employment, employee benefit and
labour issue, including but not limited to labour contracts signed with every
employee. The term of the labour contracts signed between the Target Company and
its employees are in compliance with requirements of Laws.

 

b.There is no circumstance where the Target Company may be required to pay
damages or indemnification, be fined, or be required to take remedial measures
or be subject to any form of penalties in accordance with any relevant labour
Laws. There are no existing, pending and potential claims of any form raised by
any of the current of former employees of the Target Company or against the
Target Company.

 

c.The Target Company has withheld and paid all the social insurance funds,
housing funds, payments, benefits and allowances in accordance with applicable
Laws and labour contracts.

 

9.4Labour disputes

 

The Target Company does not have any strike, labour conflict, labour dispute, or
any dispute or negotiation in relation to demands of claim against the employees
of the Target Company or labour union or other organisation on behalf of its
employees.

 

9.5Bonus and other arrangements in respect of profits

 

Save for performance-related bonuses, the Target Company does not have any
equity incentive, share option, profits sharing, bonus or other incentive
arrangements.

 

10Abidance by Laws

 

10.1Licences and Consents

 

The Target Company possesses all important licences, permissions, consents,
authorizations, certificates and registrations for carrying out the Existing
Businesses. All above are currently effective and have abided by the regulations
of them in all important aspects. As far as the Sellers know, there is no reason
to suspend or revoke any of them.

 



40 

 

 

10.2Compliance with Laws

 

a.The Target Company has complied with all Laws when carrying out its Existing
Businesses.

 

b.There is no pending investigation, professional disciplinary procedures or
inquiry against the Target Company or any Entity which may attribute its conduct
or fault to the Target Company carried out by court, tribunal, arbitrator,
government agency or regulator, or an order, adjudication, decision or judgment
issued by court, tribunal, arbitrator, government agency or regulator.

 

c.The Target Company has not received written notice issued by any court,
tribunal, arbitrator, government agency or regulator involving the violation
and/or the failure to abide by Laws by the Target Company, or the requirements
for its act or omission.

 

11Lawsuit

 

11.1Whether as a plaintiff, defendant of other party, the Target Company is not
involved in any claims, legal procedures, lawsuit, accusation, investigation,
inquiry or arbitration (excluding as a plaintiff to recover the debts incurred
in its normal business process).

 

11.2To the knowledge of the Sellers, there are not any potential claims, legal
proceedings, lawsuit, accusations, investigation, inquiry or arbitration against
the Target Company.

 

12Used Motor Vehicle Transactions

 

Regarding any used motor vehicles or services sold or provided by the Target
Company or the Seller, the Target Company and the Seller have not received any
single claim for an amount exceeding RMB100,000 within the 12-month period prior
to the Execution Date.

 

13Taxes

 

13.1The Target Company has duly paid up all taxes when the related taxes are due
and the related department requests payment. The Target Company does not and is
not expected to be involved in any tax-related disputes.

 

13.2The Tax Authority has not investigated or shown its intention to investigate
the taxes matters of the Target Company.

 

41 

 

 

14Events occurring since the Base Date

 

14.1The financial condition of the Target Company has not had Major Adverse
Effects since the Base Date.

 

14.2The Existing Businesses have been continuously in normal operation without
any significant interruption or significant changes in their nature, scope or
manner of operation since the Base Date.

 

14.3The Target Company has not decided, executed or paid any profit or other
allocations to the Sellers or other Entities since the Base Date.

 

15Information disclosure

 

The following information is provided by the Sellers at a responsible manner,
and the Sellers had not intentionally provided any false information or
deliberately concealed any matters, the results of which would cause the
disclosures be materially untrue or inaccurate;

 

a.All disclosures in accordance with the Disclosure Letter; and

 

b.All information offered to the Buyer and all answers to the questions put
forward by the Buyer in its due diligence process.

 

16Existence

 

16.1The Target Company is legally incorporated and validly existing under the
Chinese Laws.

 

16.2The Target Company is not bankrupt or is unable to pay the debts payable
that are due under the applicable Laws.

 

16.3The Target Company does not have any reconciliation or restructuring
arrangements with creditors, nor are there any liquidation, bankruptcy or other
bankruptcy-related legal procedures against the Target Company. Furthermore, as
far as the Sellers know, any events which may cause the occurrence of such legal
procedures have never happened before.

 

16.4No Entity has taken any measures to exercise security rights regarding
assets of the Target Company, and further, no events which may cause the
possible exercise of that security right have occurred.

 

42 

 

 

Appendix IX: Undertakings of the Buyer

 

17Authority, Power and Establishment

 

Being validly existing, the Buyer is a company legally incorporated under the
Laws of its location of registration.

 

2The Authority to Sign this Agreement

 

a.The Buyer has full power and authorization to enter into and perform the
Agreement and any other documents signed by the Buyer under or in relation to
the Agreement. The above agreement and documents, after being signed and
obtained the approval of the PRC’s examining and approving authority (if
applicable), shall constitute effective obligations binding to the Buyer
pursuant to their respective terms.

 

b.The Buyer has obtained or will obtain all necessary company authorizations
prior to Closing, authorizing it to fulfil the Agreement and any other documents
signed by the Buyer under or in relation to the Agreement.

 

43 

 

 

Appendix X: Certificates

 

1Business license of the Buyer

 

2Copy of the ID card of the Seller

 

44 